DETAILED ACTION
This Office Action is in response to the application 16/905,143 filed on June 18th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 were canceled. Claims 21-40 have been added. Claims 21-40 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/18/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patented Application 10,693,888 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patented Application 10,122,733 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patented Application 10,313,358 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heerden et al. (Heerden), U.S. Pub. Number 2016/0012427, in view of Schorsch et al. (Schorsch), U.S. Pub. Number 2017/0038847.
Regarding claim 21; Heerden discloses a system (par. 0015; Fig. 1; a system 140.)  fix authorizing a transaction (par. 0030; system 140 is configured to authenticate the identity of user 110.), comprising:
one or more memory devices storing instructions (par. 0018; client devices 104 and 106 may store in memory one or more software applications/instructions.); and
one or more processors (par. 0018; run on client device 104 and are executed by the one or more processors.) configured to execute the instructions to:
receive a request to authorize a transaction initiated by a user (par. 0031; Fig. 2; verify an identity of user 110 in response to the received request.);
determine that an indicator of relative risk associated with the transaction exceeds a first predetermined threshold (par. 0034; Fig. 2; determine whether user 110 is associated with sufficient credentialed information to verify user 110’s identity before performing the requested financial services transaction.), the relative risk being based at least in part on a current physical location of the user (par. 0049; Fig. 2; parsing the received request and extracting the embedded positioning information, which reflects user 110’s current geographic location upon receipt of the request from client device 104.);
identify a known associate of the user based at least in part on the authorization request (par. 0051; Fig. 2; select one or more of the individuals as private sources of non-credentialed based on a proximity of these known individuals to user 110.);
(par. 0051; Fig. 2; based on the received positional information, detect that the individual’s device and client device 104 are each disposed within the same business entity.); and
approve the authorization request when the determined proximity is within a second predetermined threshold (par. 0040; the identifying information received from client device indicates to system 140 that user 110 grants business entity 150 (e.g., the financial institution) permission to access to the one or more social network.).
Heerden fails to explicitly disclose an indicator of relative risk.
However, in the same field of endeavor, Schorsch discloses gesture-based information exchange between devices in proximity comprising an indicator of relative risk (Schorsch: par. 0134; operation of input control 1016 can result in sending an Approve message to server 606.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schorsch into the systems and methods of Heerden comprising an indicator of relative risk to exchange information between wearable electronic devise that are in proximity to each other (Schorsch: par. 0001).
Regarding claim 22; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses receiving the authorization request comprises receiving an authorization request from an application executed on a computing device associated with the user (Heerden: par. 0031; receiving a request to perform one or more financial services transactions on behalf of user 110.)
Regarding claim 23; Heerden and Schorsch disclose the system of claim 21 wherein Heerden further discloses the identified known associate is an associate predesignated by the user (Heerden: par. 0064; source may be trusted by the financial institution and designated by system 140 as a potential guarantor.).
Regarding claim 24; Heerden and Schorsch disclose the system of claim 23, wherein Heerden further discloses the identified known associated is predesignated by the user for transactions meeting a predetermined relative risk criteria (Heerden: par. 0065; designate a public or private source as a guarantor of user 110’s identity if the user 110’s social network activity indicates that public or private source has known user 110.).
Regarding claim 25; Heerden and Schorsch disclose the system of claim 23, wherein Heerden further discloses the identified known associate is predesignated by the user for transactions occurring during a predetermined limited duration of time (Heerden: par. 0031; identifying associated from a social network.).
Regarding claim 26; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses identifying a known associate comprises identifying a known associate from a social network of the user (Heerden: par. 0065; designate a public or private source as a guarantor of user 110’s identity if the user 110’s social network activity indicates that public or private source has known user 110.).
Regarding claim 27; Heerden and Schorsch disclose the system of claim 26, wherein Heerden further discloses identifying known associate comprises identifying a known associate from among a plurality of associates listed in the social network of the user, based on a geographical relationship between a current physical location of the identified kl1ovvn associate and the current physical location of the user (Heerden: pars. 0026 & 0049; communications network 120 include one or more communication networks or medium of digital data communication such as a wireless LAN; determining the physical location based on a wireless communication between devices.).
Regarding claim 28; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses determining a proximity between the current physical location of the user and a current physical location of the identified known associate comprises determining a current physical location of a computing device associated with the user (Heerden: par. 0065; an analysis of social networking events featuring both user 110 and the public or private source (e.g., posted pictures in which both user 110 and the public or private source are tagged, posts or tweets mentioning both user 110 and the public or private source.).
Regarding claim 29; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses determining a proximity between the current physical location of the user and a current physical location of the identified known associate comprises determining the proximity based on a known fixed location of a computing device used by the user to initiate the transaction (Heerden: par. 0049; determining physical location comprises analyzing of social network activity.).
Regarding claim 30; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses determining the current physical location of the user comprises analyzing activity of the user on a social network (Heerden: par. 0049; on-board positioning system such as a global positioning system (GPS) unit/sensor or common practice at the time of application (e.g. determining physical location comprises analyzing of social network activity.)
Regarding claim 31; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses determining the current physical location of the identified known associate comprises analyzing activity of the identified known associate on a social network (Heerden: par. 0049; on-board positioning system such as a global positioning system (GPS) unit/sensor or common practice at the time of application (e.g. determining physical location comprises analyzing of social network activity.).
Regarding claim 32; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses the processors are configured to determine the indicator of relative risk associated with the authentication request based on at least one of the current physical location of the user, a history of physical location information of the user, or a history of transactions requested by the user (Heerden: par. 0065; an analysis of social networking events featuring both user 110 and the public or private source (e.g., posted pictures in which both user 110 and the public or private source are tagged, posts or tweets mentioning both user 110 and the public or private source.).
Regarding claim 33; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses the processors are configured to determine the second predetermined threshold based on the current physical location of the user (par. 0049; determining physical location comprises analyzing of social network activity.).
Regarding claim 34; Heerden and Schorsch disclose the system of claim 21, wherein Heerden further discloses the processors are configured to determine the second predetermined threshold based on the identified known associate (Heerden: pars. 0026 & 0049; communications network 120 include one or more communication networks or medium of digital data communication such as a wireless LAN; determining the physical location based on a wireless communication between devices.).
Regarding claim 35; Claim 35 is directed to a non-transitory computer-readable medium which has similar scope as claim 21. Therefore, claim 35 is unpatentable for the same reasons.
Regarding claims 35-38; Claims 36-38 are directed to the computing device of claim 35 which has similar scope as claims 22-34. Therefore, claims 36-38 are unpatentable for the same reasons.
Regarding claim 39; Claim 39 is directed to a computer-implemented method which has similar scope as claim 21. Therefore, claim 39 is unpatentable for the same reasons.
Regarding claim 40; Claim 40 is directed to the computer-implemented method of claim 39 which has similar scope as claim 25. Therefore, claim 40 is unpatentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436